Exhibit 10.1



PROMISSORY NOTE

U.S.      $145,000                                             
                                                                              
                                                           
                                                                          
December 16, 2003

        FOR VALUE RECEIVED, Essentially Your Industries, Inc. ("Borrower")
promises to pay to the order of Safe ID Corporation ("Holder") at 1700 Varsity
Estate Drive NW, Unit B3, Calgary, Alberta T3B 2W9, or such other place as
Holder may designate, the principal sum of One Hundred Forty-Five Thousand U.S.
Dollars, together with interest as hereinafter described and any additional sums
or payments provided for in this Note.

                1.         Interest.         The principal balance of this Note
shall bear interest from and after the date hereof at the rate of Six Percent
(6%) per annum; provided that, following an event of default as described in
Section 3 below, interest shall accrue at the rate of ten percent (10%) per
annum until such time as the event of default has been cured, and the payment of
the default interest hereunder shall be a condition precedent to the curing of
any event of default.

                2.         Maturity Date.         Unless Holder agrees to extend
the maturity date hereof, the unpaid principal balance outstanding hereunder,
together with all accrued but unpaid interest shall be due and payable in full
on February 15, 2004.

                3.         Events of Default.        At the option of the
Holder, the unpaid principal balance of this Note, and any additional payments
and accrued interest thereon, shall at once become due, payable and collectible,
upon the occurrence of any of the following events, each of which shall be
deemed to be an event of default hereunder:

a.        Borrower's failure to make any payment of principal, interest,
additional payments or other charges when and as they become due under this
Note;

b.        the breach or violation by Borrower of any provision or covenant
contained herein, which breach is not cured within ten (10) days after receiving
notice from Holder of such breach;

c.        the filing by Borrower of this Note in any court of a petition in
bankruptcy or insolvency, or for reorganization, or for the appointment of a
receiver or trustee of all or a substantial portion of the property of Borrower,
or if Borrower petitions for or enters into an arrangement for the benefit of
creditors, or if a petition in bankruptcy is filed against Borrower which is not
discharged within sixty (60) days thereafter; or

d.         the sale or transfer of the controlling interest or the majority
beneficial interest in Borrower, or the liquidation, dissolution, or termination
of Borrower.

        4.         Costs of Collection.         Holder shall be entitled to
collect, and Borrower shall pay to Holder, reasonable costs and expenses
incurred by Holder in the enforcement of its rights hereunder or in the
collection of any amounts due hereunder, including, but not limited its
reasonable attorneys' fees and court costs.

        5.        Application of Payments.         Payments received for
application to this Note shall be applied in the following priority:

a.         first, to the payment of late charges, if any;

b.         second, to the payment of accrued interest; and

c.         finally, to the reduction of the principal amount remaining hereunder
until such time as the Note is paid in full.

        6.         Prepayment.         Borrower may prepay the entire principal
amount outstanding under this Note, in whole or in part, at any time without
penalty. Any partial prepayment shall be applied against the principal amount
outstanding and shall not postpone the due date or change the amounts of any
subsequent payments becoming due hereunder.

        7.         Usury.         In no event shall the amount paid, or agreed
to be paid, to Holder for the interest rate charged hereunder exceed the maximum
amount permissible by applicable law. If the performance or fulfillment of any
provision under this Note shall result in interest exceeding the limit for
interest prescribed by law, then the amount of such interest shall be reduced to
such limit. If Holder should receive as interest an amount which exceeds the
limit for interest, the amount which would be excessive interest shall be
applied to the reduction of the principal balance owing hereunder or, at the
option of Holder, shall be paid over to Borrower.

        8.         No Assignment.         This Note shall be binding upon
Borrower and Holder and their respective successors and assigns and shall inure
to the benefit of the parties and their respective successors and permitted
assigns. Notwithstanding the foregoing, Borrower shall not be permitted to
assign its rights and obligations hereunder without the prior written consent of
Holder. Whenever a reference to Borrower or Holder is made in this Agreement,
such reference shall be deemed to include a reference to the successors and
permitted assigns of Borrower or Holder.

        9.         Waiver of Notices.         Borrower hereby waives
presentment, notice of dishonor and protest and agrees to any extensions of time
of payment and partial payments before, at, or after maturity.

        10.         Notices.         Any notice to Borrower provided for in this
Note shall be in writing and shall be given and be effective upon (1) delivery
to Borrower or (2) mailing such notice by first-class U.S. mail, addressed to
Borrower at Borrower's address stated below, or to such other address as
Borrower may designate by notice to Holder. Any notice to Holder shall be in
writing and shall be given and be effective upon (1) delivery to Holder or (2)
by mailing such notice by first-class U.S. mail, to Holder at the address stated
in the first paragraph of this Note, or to such other address as Holder may
designate by notice to Borrower.

        11.         Waiver.         No delay or omission on the part of Holder
in exercising any right or remedy hereunder shall operate as a waiver of such
right or remedy or any other right or remedy hereunder. A waiver of one
condition shall not be construed as a bar or waiver of any such right or remedy
on any future occasion.

        12.         Governing Law.         Borrower and each endorser, surety,
guarantor, and any other person who may become liable for any part of the
obligation secured under this Note agree that that the loan evidenced by this
Note is made in the state of Nevada and the provisions hereof will be construed
in accordance with the laws of the State of Nevada. Such parties further agree
that, in the event of default, this Note may be enforced in any court of
competent jurisdiction in the State of Nevada, and the do hereby submit to the
jurisdiction of such court regardless of their residence or where this Note or
any endorsement hereof may be executed.

        13.         Severability.         Invalidation of any of the provisions
of this Note or of any paragraph, sentence, clause, phrase or word herein, or
the application thereof in any given circumstance, shall not affect the validity
of the remainder of this Note.



ESSENTIALLY YOURS INDUSTRIES, INC.

/s/    Dori O'Neill
Dori O'Neill, Chief Operating Officer and Executive Vice President



